Citation Nr: 0604564	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE
	
Whether the interruption of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective in June 1999 was proper.		

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION


The veteran served on active duty from December 1985 to June 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 1999 decision of the Vocational 
Rehabilitation and Counseling Division (VR&C) of the 
Pittsburgh, Pennsylvania, Department of Veterans' Affairs 
(VA) Regional Office (RO).  The veteran's case was then 
transferred to the RO in Philadelphia, PA.

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  In September 2002, the Board issued a decision 
denying the veteran's claim, and the veteran appealed to the 
U.S. Court of Appeals for Veterans Claims.  In January 2003, 
the VA Office of General Counsel filed a Motion for Remand, 
so that VA could enhance its compliance with the provisions 
of the Veterans Claims Assistance Act (VCAA).  In February 
2003, the Court issued an Order vacating the September 2002 
Board decision and remanding the case to the Board.  Copies 
of the Motion for Remand and the Court Order are in the 
claims folder.  The Board remanded this case in December 2003 
and August 2004, so that the veteran could be provided notice 
of the VCAA.  The case is now before the Board for further 
appellate consideration.

In the June 1999 determination, the veteran had been notified 
that all action on his claim for vocational rehabilitation 
benefits had been suspended.  It was stated that his case had 
been placed in interrupted status for a period of up to 12 
months, or until his claim was reactivated.  Thereafter, his 
claim would be placed in discontinued status.  The Board 
notes that the current appeal relates to the action of the 
veteran having been placed in an interrupted status, not a 
discontinued status.  There is no evidence in the claims file 
that he has been placed in a discontinued status or that he 
had appealed such a determination.  Moreover, the veteran did 
express a desire to reenter the vocational rehabilitation 
program during his November 2001 hearing.  However, that 
issue is not on appeal.  Therefore, the appeal is limited to 
the issue of whether the interruption of vocational 
rehabilitation benefits under Chapter 31, effective June 
1999, was proper.


FINDING OF FACT

The evidence of record indicates that the veteran, who was 
participating in a vocational rehabilitation training 
program, did not maintain satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services, thus not satisfactorily complying 
with the procedures established by VA under Chapter 31.


CONCLUSION OF LAW

The interruption of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective in June 1999, was proper.  38 U.S.C.A. §§ 3111, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 21.197, 21.362, 21.364 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the RO placed the veteran's vocational 
rehabilitation in interrupted status in June 1999.  Following 
2003 and 2004 Board remands, the RO sent the veteran a 
detailed VCAA notice letter in October 2004, which provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also informed that he could submit any evidence relevant 
to his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the VCAA in October 2004 (see above).  He did not respond 
to that correspondence.  The RO has made all reasonable 
attempts to obtain all evidence relevant to the veteran's 
claim.  Therefore, it is found that the veteran was aware of 
the evidence and information that was needed to substantiate 
his claim; moreover, VA obtained those records that were 
available in relation to the claim.  Also, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, consistent with the decision in 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

II.  Applicable Laws and Regulations

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).  All 
three requirements were met in this case.

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status.  38 C.F.R. § 21.182.  Once the 
existence of a qualifying service-connected disability is 
established under 38 C.F.R. § 21.40(a), an "initial 
evaluation" is scheduled.  38 C.F.R. § 21.50(a).  If the 
veteran attends the appointment for an initial evaluation, 
the veteran then progresses to "evaluation and planning 
status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. § 21.57(a).  See 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  If the 
veteran completes "evaluation and planning status," he or 
she moves to "rehabilitation to the point of employability" 
status; from there progresses to "employment services" 
status; and from there to "rehabilitated" status.  See 38 
C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when:  
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following:  (1) if a veteran does not begin or continue 
the rehabilitation process, his or her case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or re-entrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following:  (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling Officer shall 
review each case in which discontinuance is being considered 
for a veteran with a service-connected disability rated 50 
percent or more disabling. The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel. Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find that:  (1) the reason for the discontinuance has been 
removed; and (2) VA has determined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for re-
entrance into a rehabilitation program found in 38 C.F.R. § 
21.364.  VA is obligated to establish appropriate procedures 
to follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow up is to determine 
whether:  (1) the reasons for discontinuance may have been 
removed, and reconsideration of eligibility and entitlement 
is possible; or (2) the veteran is employed, and criteria for 
assignment to rehabilitated status are met.

38 C.F.R. § 21.362 provides:

(a)  General.  The successful development and implementation 
of a program of rehabilitation services require the full and 
effective participation of the veteran in the rehabilitation 
process.

(1)  The veteran is responsible for satisfactory conduct 
and cooperation in developing and implementing a program 
of rehabilitation services under Chapter 31;

(2)  The staff is responsible for insuring satisfactory 
conduct and cooperation on the veteran's part; and

(3)  VA staff shall take required action when the 
veteran's conduct and cooperation are not satisfactory.  
(See § 21.364)

(b)  VA responsibility.  VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of:

(1)  The services and assistance which may be provided 
under Chapter 31 to help the veteran maintain satisfactory 
cooperation and conduct and to cope with problems directly 
related to the rehabilitation process, especially 
counseling services;

(2)  Other services which VR&C staff can assist the 
veteran in securing through non-VA programs; and

(3)  The specific responsibilities of the veteran in the 
process of developing and implementing a program of 
rehabilitation services, especially the specific 
responsibility for satisfactory conduct and cooperation.

(c)  Veteran's responsibility.  A veteran requesting or being 
provided services under Chapter 31 must:

(1)  Cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan;

(2)  Arrange a schedule which allows him or her to devote 
the time needed to attain the goals of the rehabilitation 
plan;

(3)  Seek the assistance of VA staff, as necessary, to 
resolve problems which affect attainment of the goals of 
the rehabilitation plan;

(4) Conform to procedures established by VA governing 
pursuit of a rehabilitation plan including:

(i)  Enrollment and reenrollment in a course;

(ii)  Changing the rate at which a course is pursued;

(iii)  Requesting a leave of absence;

(iv)  Requesting medical care and treatment;

(v)  Securing supplies; and

(vi)  Other applicable procedures.

(5) Conform to the rules and regulations of the training 
or rehabilitation facility at which services are being 
provided.

(d)  Responsibility for determining satisfactory conduct and 
cooperation.  VR&C staff with case management responsibility 
in the veteran's case will:

(1)  Monitor the veteran's conduct and cooperation as 
necessary to assure consistency with provisions of 
paragraph (c) of this section.

(2)  Provide assistance which may be authorized under 
Chapter 31, or for which arrangements may be made under 
other programs to enable the veteran to maintain 
satisfactory conduct and cooperation.

(Authority:  38 U.S.C. § 3111).

38 C.F.R. § 21.364 provides:

(a)  General.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that:

(1)  The unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and

(2)  The rehabilitation program which the veteran proposes 
to pursue (whether the same or revised) is suitable to 
such veteran's abilities, aptitudes, and interests.

(b)  Unsatisfactory conduct or cooperation exists.  When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:

(1)  Discuss the situation with the veteran;

(2) Arrange for services, particularly counseling 
services, which may assist in resolving the problems which 
led to the veteran's unsatisfactory conduct or 
cooperation;

(3)  Interrupt the program to allow for more intense 
efforts, if the unsatisfactory conduct and cooperation 
persist.  If a reasonable effort to remedy the situation 
is unsuccessful during the period in which the program is 
interrupted, the veteran's case will be discontinued and 
assigned to "discontinued" status unless mitigating 
circumstances are found.  When mitigating circumstances 
exist, the case may be continued in "interrupted" status 
until VA staff determines the veteran may be reentered 
into the same or a different program because the veteran's 
conduct and cooperation will be satisfactory, or if a plan 
has been developed, to enable the veteran to reenter and 
try to maintain satisfactory conduct and cooperation.  
Mitigating circumstances include:

(i)  The effects of the veteran's service and 
nonservice-connected condition;

(ii)  Family or financial problems which have led the 
veteran to unsatisfactory conduct or cooperation; or

(iii)  Other circumstances beyond the veteran's control.

In a matter on appeal, after the evidence has been assembled, 
it is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

A July 1992 rating decision service connected the veteran for 
a tuft fracture of the right ring finger (rated as 0 percent 
disabling) and bilateral hearing loss (also rated as 0 
percent disabling).  In October 1992, the RO issued another 
rating action which service connected tinnitus (rated at 0 
percent).  A September 1993 rating action recharacterized the 
finger disability as the residuals of right hand injuries to 
the thumb and ring fingers, and a 10 percent disability 
evaluation was assigned.  He was also service connected for 
depression with obsessional and mild paranoid features (rated 
at 10 percent).  His combined disability evaluation was 20 
percent.

The veteran started vocational rehabilitation training in 
March 1994.  He stated that he was attending Harrisburg 
Community College and was working as a building supervisor.  
The Counseling Record Narrative Report from March 1994 found 
that the veteran had employment impairment, that his service-
connected disabilities materially contributed to that 
impairment, and that the effects of the impairment had not 
been overcome.  It was determined that the veteran had an 
employment handicap.

Several factors were considered in making the above 
determination.  It was noted that the veteran was service 
connected for right hand injuries and a psychiatric 
disability.  The right hand injury residuals restricted 
physical dexterity and movement, thus precluding jobs that 
required such physical abilities.  The veteran had completed 
high school, and had served in the Marine Corps for over five 
years.  His military occupational specialty had been avionic 
mechanic.  He was separated from service in June 1991 and did 
not find steady employment until May 1993, as a part-time 
building supervisor (earning approximately $50.00 per week).  
After testing, it was found that training in technology might 
be feasible.  He was then scheduled for another appointment 
in June 1994, to which he failed to report.  At the end of 
June 1994, he was contacted by the RO and informed that his 
claim was suspended because he had not completed the 
counseling process.  He was advised that he must contact VA 
within 30 days, or his claim would be discontinued.

VA afforded the veteran a psychiatric examination in July 
1994.  He was diagnosed with dysthymia.  The report indicated 
that he was attending college.

In August 1994, the veteran contacted the RO and expressed 
his belief that he was already receiving Chapter 31 benefits.  
He was informed that he had not been  approved for such 
benefits and had to finish his counseling.  He responded that 
he was waiting for a decision on his medical claims before 
VA.  Subsequent to this response, the RO received a 
congressional inquiry about the veteran's Chapter 31 
benefits.  A VA memorandum from October 1994 shows that the 
veteran was already using Chapter 30 educational benefits.  
His vocational rehabilitation status was unclear.  A Report 
of Contact from October 1994 indicated that the veteran 
should be told that his Chapter 31 claim was in interrupted 
status due to medical reasons.  An October 1994 congressional 
letter indicated that the veteran was using Chapter 30 
benefits to attend college in the fall of 1994.  His studies 
had apparently been interrupted by his psychiatric illness; 
he had been told to suspend school attendance so that he 
could receive therapy and adjust to his medications.  Despite 
this advice, he was attending classes.  Again, it was noted 
that he required further counseling before he could get 
vocational rehabilitation training.

VA re-examined the veteran in December 1994.  His depression 
had improved, but he still had other psychiatric symptoms.  
Cognition was intact.  A VA psychiatrist stated in December 
1994 that the veteran was receiving therapy every two to 
three weeks for his diagnosed dysthymia.  A January 1995 
treatment note indicated that his mood and ability to 
concentrate had improved.  His treatment was ended after he 
relocated to Pittsburgh.

In January 1995, the veteran indicated that he was again 
interested in vocational rehabilitation.  He was scheduled 
for a counseling session in February 1995, which he asked to 
have rescheduled.  

In February 1995, the veteran was diagnosed with bipolar 
affective disorder, hypomania without psychosis, and alcohol 
abuse.  He was prescribed medication for treatment.  He was 
told that he should attend outpatient treatment for substance 
abuse.  He made one outpatient appointment in March 1995.  He 
failed to report to three follow-up appointments, and ended 
treatment in April 1995.  It was also noted that he had 
stopped taking his medication.

The veteran was provided a VA psychiatric examination in 
April 1995.  He stated that he was not doing well in school, 
being unable to concentrate.  He could not sleep, and had 
mood swings.  He reported being angry all the time.  He was 
receiving therapy and was taking both Paxil and Doxegm.  He 
had started to pursue an engineering degree.  He was 
reportedly doing well, but had trouble with focus and 
depression.  He was diagnosed with a dysthymic disorder and a 
personality disorder, nonspecific.  He was assigned a Global 
Assessment of Functioning (GAF) score of 71 to 80.  The GAF 
score for the past year was reported as the same.

In March 1995, the Pittsburgh RO found that the veteran was 
not eligible for vocational rehabilitation, given his medical 
conditions and the fact that he had been dismissed from two 
colleges.  However, it was noted that, if he attended and 
made good grades at a community college, his eligibility 
would be reconsidered.

The veteran attended additional vocational rehabilitation 
counseling in July 1995.  An individualized written 
rehabilitation plan (IWRP) was prepared.  His Program Goal 
was listed as "to build academic credentials to become 
accepted in a college civil engineer program."  Objective 
number one required him to finish 34 credits of classes in an 
engineering transfer major by December 1995.  Tuition, fees, 
books, supplies, and a subsistence allowance would be 
provided.  He was to maintain at least a 2.0 grade point 
average.  He was also to cooperate with school and VA 
officials and was to attend at least 95 percent of all 
scheduled classes.  He was to contact his counselor to 
discuss any school-related difficulties as they arose and was 
to meet with his counselor as required.  He was also required 
to submit his grades within one week of receiving them.  A 
second objective was to attend mental health counseling at 
least once a month to treat his depression.  This was to be 
monitored by his counselor, and he would have to establish 
that his treatment was ongoing.  Finally, he was to engage in 
counseling to develop goals.  January 1996 was the projected 
completion date.  Further training goals would be developed, 
as needed.  The veteran and his counselor both signed the 
IWRP.

In July 1995, the veteran went to the mental health clinic in 
compliance with his IWRP.  In August 1995, he was reported to 
be noncompliant with his medications.

VA examined the veteran in October 1995.  He stated that he 
had had severe neurovegetative symptoms associated with his 
depression.  He had impaired sleep, poor appetite, a low 
level of energy, prolonged and persistent depression, a lack 
of interest in activities he once enjoyed, feelings of guilt, 
worthlessness, anhedonia, poor concentration, and psychomotor 
retardation.  While he felt hopeless and helpless, he denied 
homicidal or suicidal ideation.  He was not working, but he 
was attending school.  He was seeing a VA social worker but 
he did not believe that it was helping.  He had previously 
dropped out of a university due to poor scholarship.  He was 
not taking any medication.  He denied any manic or psychotic 
symptoms, but he admitted to anxiety, irritability, and 
worry.  His only compulsive tendencies involved VA.  He 
stated that there were times when he was incapacitated by his 
depression.  The diagnoses were major depression with 
probable psychotic features, severe; dysthymia, and alcohol 
dependence.  The examiner felt that the veteran's symptoms 
would cause severe occupational and social dysfunction.

Another VA examination was conducted, by a board of two 
psychiatrists, in October 1995.  The veteran commented that 
he had been trying to go to school ever since 1991.  In 1992, 
he was given Imipramine to treat his depression, but he had 
been unable to tolerate this medication.  Over the past three 
years, he been treated with Paxil and Doxepin, with little 
improvement.  He was not receiving treatment at the time of 
the examination.  He stated that he was currently living with 
a friend.  He reported having a depressed mood, with poor 
sleep and appetite, decreased energy and motivation, and 
feelings of hopelessness with suicidal ideation.  He was sad 
and angry all the time, although he denied homicidal 
ideation.  His symptoms resulted in decreased concentration 
and focus; this had severely impacted his ability to study 
and caused a prolonged period of time to finish his college 
degree.  The diagnoses were: history of major depressive 
disorders, currently in remission; history of alcohol abuse, 
in remission; rule out other affective disorders (dysthymia, 
bipolar); and personality disorder, not otherwise specified, 
with compulsive, borderline, self-defeating, and antisocial 
traits.  He had had financial and scholastic trouble over the 
years, which were related to his mental disorders and his 
frustration with the VA system. 

The veteran's counselor expressed concern about the veteran 
because he did not have a permanent place to live.  

In January 1996, the veteran was notified that this IWRP had 
expired, and that he had to contact a VA case manager.  A 
Special Report of Training prepared in January indicated that 
he wanted to reenter educational training at the University 
of Pittsburgh that same month; however, he needed to develop 
another IWRP.  In February 1996, the evaluation assigned to 
his tinnitus was increased to 10 percent; the evaluation 
assigned to his psychiatric illness was increased to 30 
percent.  In March 1996, his admission to the University of 
Pittsburgh was accepted.

Another IWRP was completed in April 1996.  His Goal was 
listed as "tentatively to obtain and sustain employment."  
His first objective was to complete 3 credits during the 1996 
summer semester, 12-15 credits during the 1966 Fall semester, 
and 12-15 credits in the 1997 Spring semester.  These classes 
were to be all towards a Bachelor of Science degree in Civil 
Engineering.  Tuition, fees, books, supplies and a 
subsistence allowance were to be provided.  The evaluation of 
his performance noted that he had to attain a "C" or better 
in his classes and would have to maintain a 2.5 grade point 
average each term.  He had to fully cooperate with all VA and 
school officials; he was also to obtain housing deemed to be 
adequate by his counselor and to report any change of 
address.  He was to report to his counselor and report any 
academic difficulties as they arose.  He was to call his 
counselor bimonthly.  His second objective was to get mental 
health counseling at the VA Medical Center at least once a 
month.  He was to be monitored by his counselor.  He was to 
provide the name of his psychiatric counselor so that his 
attendance could be confirmed.  His third objective was to 
return to Chapter 31 counseling in order to evaluate his 
progress and to possibly have further training approved.  May 
1997 was listed as the projected completion date.  

An April 1996 Report of Contact indicated that the veteran 
wanted to use Chapter 30 benefits to attend the Spring 
semester at Pennsylvania State College.  He wanted to use 
Chapter 31 benefits for the 1955 Fall semester, and would 
start to use Chapter 31 benefits at Pennsylvania State 
College during the 1996 Summer semester.

The veteran began to seek mental health treatment in VA in 
September 1996; this was in compliance with his vocational 
rehabilitation training agreement.  He attended therapy about 
once a month until April 1997.  

The veteran testified at a hearing at the RO in December 
1996.  He stated that he was in individual therapy for his 
psychiatric disorder.  He also stated that he had been taking 
medication for its treatment.  However, said he stopped 
taking this medication because he believed that it was threat 
to his health.

A Special Report of Training noted that the veteran had 
enrolled for 16 full-time credits in January 1997, at the 
University of Pittsburgh.  A supervisory meeting was 
conducted in March 1997 to review his IWRP.  His grade point 
average was 2.33 (he was to maintain a 2.5 average).  He 
stated his belief that he could raise his grades.  He was 
reminded that his IWRP was to expire in May 1997. 

The veteran was contacted in June 1997; he was reminded that 
he had to submit his Spring 1997 grades and his Fall 1997 
schedule.  He was not able to be contacted in August 1997.  A 
September 1997 Special Report of Training noted that the 
veteran had not done well during his Spring 1997 semester, 
although he had failed to notify his counselor of this.  That 
same month, he was told that he was scheduled for counseling 
in October 1997; he then submitted his Fall 1997 schedule.

An October 1997 counseling report noted that the veteran had 
been told that his rehabilitation plan had expired in Spring 
1997.  Attempts to meet with him before the Summer of 1997 
had been fruitless.  He was told that he needed another IWRP 
before he could return to school in the fall.

At his own expense, the veteran decided to attend 
Pennsylvania State College during Summer 1997 without 
informing his counselor.  He then returned to the University 
of Pittsburgh for the 1997 Fall semester, without meeting 
with his counselor.  Therefore, he was not authorized for 
Chapter 31 benefits for the 1997 Fall semester.  His 
counselor stated that the veteran was difficult to get along 
with, and had failed to provide his address.  When the 
veteran finally met with the counselor he was uncooperative.  
He needed about another 18 credits to complete his degree in 
Civil Engineering.  The veteran stated that he would let the 
counselor know sometime in December 1997 whether he intended 
to attend Pennsylvania State College or the University of 
Pittsburgh.  It was suggested that the veteran get 
psychiatric assistance from VA, but he declined.  The 
counselor stated that the veteran would go back to the 
University of Pittsburgh with VA sponsorship.  The IWRP was 
continued through May 1999.  An October 1997 Special Report 
of Training noted that the veteran needed another 40 to 50 
credits to graduate, and his entitlement was extended to May 
1999.  He was scheduled for a supervisory meeting in February 
1998.

The veteran was granted a temporary total rating for the 
period from December 22, 1997, to March 1, 1998, in a rating 
action issued in April 1998, following right hand surgery.  
In May 1998, he was ready to return to school after having 
taken a medical interruption.

The veteran was again examined by VA in June 1998.  He said 
that he was currently living with his parents and that he had 
not done well in school due to financial problems.  He stated 
that he had been unemployed because of his hearing and right 
hand disorders.  He indicated that he did not know when he 
would finish school.  He reported having sleep problems, 
depression, anger outbursts, anxiety and chest pains, 
shortness of breath, hearing problems, tinnitus, dizziness, 
and weight loss.  He said that his relationships were poor 
because he had no money and no place to live.  He refused to 
comment about suicidal or homicidal ideation and blamed the 
government for his current problems.  He was diagnosed with 
major depression, single episode; and personality disorder, 
not otherwise specified.  He was assigned a  GAF score of 60.

A June 1998 Special Report of Training indicated that the 
veteran was ready to return to full duty activity after his 
hand surgery.  All efforts to contact the veteran after this 
report were unsuccessful.   A July 1998 letter informed the 
veteran that he had to report to a counselor in Philadelphia, 
where his file had been transferred, if he wanted to retain 
his vocational assistance.  He stated that he would not 
attend the scheduled August 1998 meeting because there was no 
guarantee that he would get what he wanted; the counselor 
informed the veteran that no such guarantee could be made.  
He stated he wanted his file returned to Pittsburgh.

In August 1998, the veteran was informed that he had to 
repeat some classes which he had failed during the 1997 Fall 
semester.  However, he could return to the University of 
Pittsburgh to resume his studies.  A September 1998 letter 
informed him that he could return to school; he was also told 
that there were classes that he had to repeat.  The veteran 
indicated that the classes that he had failed had required a 
lot of writing, which he had been unable to do because of his 
hand injury.  He was told to obtain information as to the 
amount of writing required by these classes; once this 
information was received, the classes could be waived and he 
could take others.  He never responded to that request, and 
he did not repeat the classes that he had failed.

Another September 1998 letter informed the veteran that he 
had been scheduled for a counseling meeting at the University 
of Pittsburgh.  In October 1998, he informed VA that he had 
withdrawn from several courses in order to maintain his 
academic standing.

The veteran met with his counselor in October 1998.  The 
counselor noted that he had failed a course.  However, he 
said he had not received a letter telling him to retake the 
course, so he had taken a different elective.  During the 
Spring 1998 semester, he had taken a medical leave because of 
his hand, although the failing grade remained on his 
transcript.  He indicated that he was having trouble with his 
coursework, and did not know whether he would be able to 
maintain a 2.5 grade point average.  The counselor addressed 
the two failed courses in an October 1998 letter.  In 
November 1998, the veteran indicated that he had gone down to 
3 credits from 14.  He was notified that his award was being 
stopped.  The counselor contacted the veteran's VA 
psychiatrist, who indicated that the veteran was unwilling to 
develop a treatment plan.

The counselor met again with the veteran in October and 
November 1998.  He was apparently having trouble with 
depression.  There was a concern that he would not be able to 
complete his degree due to his lack of progress.  He was 
barely able to maintain his 2.5 grade point average; he had 
been dropping classes that would compromise the grade point 
average.  He did have an appointment with the mental health 
clinic.  He also stated that he was trying to find part-time 
employment, since he was only now taking 3 credits.  There 
was a possibility that his Chapter 31 benefits might be 
extended, particularly since he had a serious employment 
handicap.  No matter what, he needed to develop a new IWRP.
 
The veteran was advised in November 1998 that there were 
several issues that needed to be resolved before his Chapter 
31 benefits could be extended.  He stated that he had met 
with a VA psychiatrist.  Subsequent to this, the University 
of Pittsburgh noted that the veteran was an undergraduate was 
in good standing, and that he required 53 credits to complete 
his Bachelor of Science degree.

A rating decision was issued in November 1998 which increased 
the disability evaluation assigned to the veteran's right 
hand injury residuals to 30 percent, effective May 1998.

The veteran notified VA in December 1998 that he did not 
intend to attend school during the Spring 1999 semester.  His 
case was placed in an interrupted status.

In March 1999, the veteran expressed his belief that he was 
using Chapter 30 benefits for the Spring 1999 semester.  A 
Special Report of Training indicated that the veteran was 
seeking an internship; however, if he did not obtain that, he 
would want to receive Chapter 31 benefits again.  In April 
1999, he requested Chapter 31 benefits for the Summer 1999 
semester.  In April 1999, he was informed that he had to 
provide copies of his current treatment records and his 
Spring 1999 grades.  The veteran did not meet with the VA 
psychiatrist and did not provide his treatment records.  He 
did send in his grades for the Spring 1999 semester, which 
noted a grade point average of 2.25.  He was informed that he 
had exhausted his entitlement and still had 43 credits to 
complete for his degree.  He was told that he could not be 
allowed an extension for that amount of time and that he was 
no longer under the services of Chapter 31.

In April 1999, the veteran sought mental health counseling.  
He complained of difficulty concentrating and trouble 
sleeping.  He had an affective disorder, and his symptoms 
suggested major depressive disorder.  He refused medication.

June 1999 vocational counseling records indicated that in 
November 1998 the counselor had addressed the veteran's 
insufficient entitlement to complete his degree, his lack of 
satisfactory progress, and his need for mental health 
counseling.  He had decided that he wanted to use Chapter 30 
benefits in order to attend the University of Pittsburgh for 
the Spring 1999 semester.  He had a 2.47 grade point average 
during that semester; as a consequence, it was unclear 
whether he would continue to seek an engineering degree.  
While he reportedly met with a VA psychiatrist in order to 
work out a treatment plan, no treatment records were 
provided.  He was resistant to treatment, but was on some 
medication.  He needed 44 more credits to graduate.  He 
refused psychiatric treatment; therefore, he was told that 
vocational rehabilitation training could not be continued.

In June 1999, the veteran was told that all action on his 
vocational rehabilitation benefits had been suspended and 
that his case had been placed in interrupted status for a 
period up to 12 months or until his claim was reactivated.  
After that, his case would be placed in discontinued status.  
He was told that his case had been placed in interrupted 
status because he had failed to maintain satisfactory 
progress at school and because he had failed to provide 
treatment records.  He stated that there were no treatment 
records because the VA psychiatrist had refused to treat him.  
He stated that VA was partly responsible;  he said that his 
situation was made worse by his service-connected 
disabilities, which VA refused to treat.

The veteran testified before the Board in January 2000.  He 
stated that his depression caused lack of sleep, focus, and 
concentration.  He also had anger, agitation, and restless 
moods.  He said that he had been denied vocational 
rehabilitation benefits because he was required to undergo 
treatment or counseling and take medication before he was 
able to partake of the benefits of the vocational 
rehabilitation program.

The Board issued a decision in May 2000 that increased the 
evaluation assigned for the service-connected depression to 
50 percent.  Increased evaluations for the service-connected 
right hand and hearing loss disabilities were denied.  The 
available treatment records reviewed in making this 
determination were dated through April 1999.

The veteran testified before the undersigned in November 
2001.  He stated that he had been told that his benefits were 
discontinued because of his grade point average and because 
he had dropped a number of courses.  He indicated that two 
different grade point averages had been required, 2.0 and 
2.5.  He admitted that he had failed a class, but stated that 
had been due to his right hand difficulties, for which he had 
undergone surgery.  He expressed interest in re-enrolling in 
school, and complained that he had difficulty getting VA 
personnel to help him.

A June 2002 rating action awarded the veteran a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective May 1998.  In 
addition, service connection was granted for chest pain, as 
secondary to his psychiatric disorder.  Entitlement to 
Chapter 35 benefits was also established, effective May 1998.

After a careful review of the evidence of record, the Board 
finds that the RO's placement of the veteran's Chapter 31 
benefits in interrupted status was correctly done.  The 
records indicate that the veteran had many difficulties 
throughout his VA training.  In the Fall semester of 1997, he 
had failed two courses, a fact of which he did not inform his 
vocational counselor.  When it was ultimately found that he 
had failed those courses, he was permitted to retake them.  
He was told repeatedly that he was to retake the classes; 
however, he enrolled in different electives.  He then stated 
that he had failed to pass the courses because of his 
service-connected right hand disorder, and that it had also 
prevented him from retaking them.  However, when he was asked 
to provide information concerning the writing requirements of 
the classes, he failed to respond.

The veteran's IWRP also required that he maintain psychiatric 
treatment.  However, his treatment was sporadic, at best.  
When he did seek treatment, he refused to take medications.  
The veteran has asserted that the VA psychiatrist refused to 
treat him; this, however, is not consistent with the evidence 
of record.  He was treated on those occasions that he sought 
out treatment; however, it is the veteran who failed to 
maintain his treatment.  

The IWRP had also required that the veteran maintain a 2.5 
grade point average; however, his grade point average 
consistently fell below this level.  He had stated during his 
hearing that he had been provided with inconsistent 
information about the required grade point average.  His 
original IWRP had required a 2.0 average; however, this was 
changed by the April 1996 IWRP to 2.5 in order to comport 
with his school's grade requirements.  He signed this IWRP, 
and there is no suggestion in the record that he had not 
understood that requirement.  Moreover, the evidence 
indicates that the veteran was aware that he was not 
achieving his required grade point average.  He repeatedly 
assured his counselor that he would bring his grades up, but 
failed to do so.  He regularly dropped classes to avoid 
falling below the required grade point average.  

The veteran was also required to maintain contact with his 
vocational counselor.  However, he was often difficult to 
reach, refused to provide his address, and would fail to 
appear for scheduled counseling sessions.  When asked to 
provide copies of his treatment records, he failed to do so.  
He was placed in interrupted status because he had failed to 
make satisfactory academic progress and because he had failed 
to provide his VA psychiatric treatment records.  

As noted above, if a veteran's conduct or cooperation becomes 
unsatisfactory, services and assistance may be interrupted as 
determined under the provisions of 38 C.F.R. §§ 21.362 and 
21.364 (2005).  38 C.F.R. § 21.362 states that the veteran is 
responsible for satisfactory conduct and cooperation in 
developing and implementing a program of rehabilitation 
services under Chapter 31.  VA staff is responsible for 
insuring satisfactory conduct and cooperation on the 
veteran's part, and VA staff shall take required action when 
the veteran's conduct and cooperation are not satisfactory.

In the instant case, VA personnel undertook all reasonable 
efforts to inform and assist the veteran in understanding the 
services offered under Chapter 31, and to help him maintain 
satisfactory cooperation and conduct.  They also attempted to 
help him overcome difficulties related to the rehabilitation 
services.  He was contacted on a regular basis and counseling 
sessions were scheduled, to which the veteran did not always 
report.  He was provided with a detailed and specific IWRP, 
which was explained to him.  He was told of his 
responsibilities in developing and maintaining a program of 
rehabilitation.  Clearly, he had difficulties implementing 
his program.  However, he failed to seek assistance from VA 
staff to resolve the problems he was having in implementing 
his IWRP.  He would not provide an address or a phone number 
where he could be reached.  He did not promptly  inform VA 
staff of problems he was experiencing with the coursework.  
He did not conform to VA procedures, which required 
enrollment and reenrollment in a course.  Specifically, 
although he was repeatedly told to re-enroll in classes he 
had failed, he refused to do so.  He alleged that his 
difficulties in the classes were related to his hand 
disorder; however, he failed to request a leave of absence, 
did not inform VA of the problem, and did not request 
additional medical treatment.

Based upon the above, it is found that VA staff did all it 
could to ensure the veteran's successful completion of his 
vocational rehabilitation.  His failure to succeed in the 
program was due to the veteran's own actions or his inability 
to maintain and obtain his goals.  Significantly, he had 
refused to seek treatment for his psychiatric disorder.  
Therefore, it was determined that it was the veteran's own 
actions or inactions that resulted in his failure to 
progress, which ultimately led to his educational assistance 
under Chapter 31 being interrupted.  

In conclusion, we find that the preponderance of the evidence 
shows that the veteran failed in his conduct and cooperation, 
because he did not satisfactorily conform to the procedures 
established by VA.  Therefore, the interruption of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, effective June 1999 was proper.


ORDER

The interruption of vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, effective June 1999 
was proper, and the appeal is therefore denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


